Title: From George Washington to Colonel John Lamb, 13 August 1778
From: Washington, George
To: Lamb, John


          
            sir
            Head Qrs [White Plains] August the 13th 1778
          
          I have been favoured with your Letter of ⟨yes⟩terday.
          A Board of Officers cannot sit at this time upon the point in question between you and
            Colo. Harrison; but you may be assured, that as soon as circumstances will permit, I
            will order One, as there is nothing that  I wish for more than an
            adjustment of disputes about rank. In the mean while I request, that you will transmit
            me a full state of your claim, that I may lay it before the Board when they meet, with
            such other papers as may be nec⟨e⟩ssary upon the occasion. I am sir Your Most Obedt servant
          
            Go. Washington
          
        